DETAILED ACTION

Reasons for Allowance 

Applicant's response in view of the amendments and/or remarks filed on 12/29/2021, have been reviewed and respectfully considered. Applicant's arguments are believed to be persuasive, and the rejection has been withdrawn.
Upon further review and search, Claims 1-10, are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 8.          
Specifically, "a sheet conveying apparatus comprising: a conveyance unit that conveys a sheet placed on a sheet placement unit; a pair of regulating units, at least one of which is provided to be movable in a width direction orthogonal to a conveyance direction of the sheet by the conveyance unit in the sheet placement unit, the regulating units regulating a position of the sheet in the width direction; a process execution unit that executes a specific process of conveying the sheet using the conveyance unit; a detection processing unit that detects a separation distance between the pair of regulating units; a restriction processing unit that restricts execution of the specific process when a difference between a first separation distance detected by the detection processing unit at a predetermined specific timing and a predetermined reference distance exceeds a predetermined threshold value; and a cancellation processing unit that cancels the restriction on the execution of the specific process when a second separation distance detected by the detection processing unit after the restriction on the execution of the specific process by the restriction processing unit is the same as the first separation distance detected by the detection processing unit before a detection timing of the second separation distance and on or after the predetermined specific timing.“ can’t be found.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 8. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 8 as amended.
Main Claim 8, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 8 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 8. 
Claims 2-7 and 9-10, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein. 
Therefore, claims 1-10, are allowed for the reasons the claimed invention are distinct from the searched and of record neither anticipates nor suggests the claimed invention alone or in combination.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677